Lindsay, J.
This was a suit for divorce, brought by the wife against the husband, for such alleged excesses, cruel treatment, and outrages, all combined, as to render the continuance-of the matrimonial relation insupportable. The parties were married in the city of Brownsville, in the State of Texas, and' immediately established their domicile in the city of Matamoros, in the republic of Mexico. Because of the imputed wrongs and injmies, the wife returned to the house of her parents in Brownsville, and there instituted her suit. Thedivoree was decreed by the District Court of Cameron county, the jury finding, under the charge of the judge, all the material-allegations in the plaintiff’s petition to be true.
Three grounds are mainly relied upon by the appellant to show the invalidity of the decree, and for which its reversal is-asked. 1. The want of jurisdiction in the court pronouncing-it. 2. The insufficiency of the evidence to establish the existence of the statutory causes relied upon to warrant it. 3. The improper charge of the court, which, it is supposed, might have mislead the jury, and superinduced a false finding.
1. It is certainly a general principle, that, in judicial action upon contracts, the law of the place where the contract was made governs in determining its construction, obligation and enforcement, its validity or invalidity, unless it be in express conflict with the law of the forum; or unless it was entered into to be performed in another country. This principle is a general one, though not of universal application. The contract of marriage being mi generis, may be regarded as an exception to the universality of the rule; as also such contracts as are against the interests of morality and religion, which each independent municipal authority must judge of and determine according to its convictions of what will best promote its own social happiness and welfare. In this case the marriage contract was entered into in the State of Texas, but with a view to the fulfillment of its obligations and the discharge of its duties in the republic of Mexico, the domicile of the husband. The principle is equally well recognized that the domicile of the *588husband is the domicile of the wife, and the same causes for divorce may not exist in Mexico as do exist in Texas.
In our peculiar system of an intercommunion of States, the doctrine seems to be well established that the law of the place of the actual bona fide domicile of the parties gives jurisdiction to decree a divorce for any cause allowed by the local law, irrespective of the law of the place of the marriage, or of the place of the violation of the obligations of that civil relation. But there is no such intercommunion between the States of Mexico and Texas. And even in the American States it is said by Justice Story, in his Conflict of Laws, that “ what would be the effect of a marriage in Connecticut, a subsequent bona fide change of domicile to Hew York, and then a divorce in Connecticut, both parties appearing in the suit, remains as yet undecided.” Hor has this court been able to find a case, determined in any American court, since this annunciation by the learned commentator. It is the precise point presented for determination by this record, with the simple variance in the relations of Mexico and Texas, and of the several American States among themselves. In all Christian Protestant countries, however, a marriage contract, according to the laws of one State, is held valid in every other. But the right, the duty, and the obligation of every State to guard and protect the interest of its own morality and religion, will warrant it upon the principles of natural justice, while acknowledging the validity of the contract formed in other jurisdictions, to relieve its own citizens from its obligation, when the causes prescribed by its authority to work its dissolution are made manifest in its own tribunals. The wife was a citizen of Texas at the time of her marriage. The contract was made in Texas. When aggrieved beyond the measure of civil endurance, she sought an asylum in the government under which she was born, changed her domicile, and renewed her suspended allegiance, that she might find protection against injury and wrong. Unless there was some development that this was done collusively, and in fraud of the law; if the causes *589charged did actually exist, the relief and protection ought to have been extended, and the jurisdiction of the court attached to the cause, and was acquired by the appearance of the husband in defense.
2. The court does not deem it necessary to enter into any special commentary upon the evidence adduced to show the existence of the statutory causes for the divorce. It is enough to say if the excesses, cruel treatment and outrages affected the wife, directly and personally, in mind or body, they fall within the scope and purpose of the statute, and are such causes as were intended to be relieved against by granting a divorce. As long as the husband is kind and gentle, generous, tender and affectionate towards his wife, whatever he may be to others, and however ignominious and degraded he may be in the estimation of others, it is the policy of the law and the true interest of society that no toleration should be given to the dissolution of the connection. He may be a corsair, a brigand, the vilest of the vile, yet if he treats the wife of his-bosom with gentleness, with kindness, with affection, he is “not guilty of the excesses, the cruel treatment, or outrages ” contemplated by the statute. This excess, cruel treatment and outrage must affect the wife directly and personally, and not mediately or remotely. Unless she is so affected, in body or in spirit, duty enjoins forbearance and submission, and the fostering of the sentiment expressed in the distich of the poet:
“ I know not, I ask not, if guilt’s in that heart,
I but know that I love thee, whatever thou art.”
The mutual cultivation and encouragement of this sentiment by both parties, when the marriage relation is once established, would effectually obviate all domestic broils, and dispense with the designation of any causes for divorce by the law-giver. But, as this Arcadian devotion seems unattainable in the general depravity of the age, the whips and scourges of the law must be applied to the unruly passions of mankind, in order to shield and protect the weak and the innocent from the brutality of the wicked and the depraved. The view of the law taken *590by this court in the case of Shannan v. Shannan, 18 Texas, is in harmony with the opinion here expressed.
3. Ho error is perceived in the charge of the court, which could by possibility mislead the jury. It is true, the first paragraph in the charge would have been sufficient. But the additional charge was a correct statement of the law, (if the facts alleged were true, of which the jury were the triers,) and was a guide to the court rather than to the jury. If.it was merely the annunciation of an abstract principle of law, this court can not see how it could vitiate the finding of the jury, that the “ material facts alleged in the petition were true.” The demurrer to the petition was properly overruled, because the material allegations in it brought the case within the provisions of the statute. Whether or not those allegations were established by the evidence, was for the jury to determine. And from the decision- of this court in the case of Taylor v. Taylor, 18 Texas, in which a decree for divorce was made upon testimony much more slight, the evidence in this case was ample to sustain the verdict.
The judgment of the court is affirmed.
Affirmed.